COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tina Thuy Troung v. Hoa Hiep Hoang

Appellate case number:    01-22-00296-CV

Trial court case number: 2020-54609

Trial court:              245th District Court of Harris County

         Appellant, Tina Thuy Troung, has filed an unopposed motion to dismiss, but this motion
is not filed by counsel of record, Marivonne R. Essex, but is instead filed by Gary Michael Block,
who claims that he is now appellant’s counsel. Block attaches an order signed by the trial court
on April 22, 2022, granting Essex’s motion to withdraw. Block also attaches a notice of
appearance.
        Rule 6.5 of the Texas Rules of Appellate Procedure provides that if an attorney is
substituting for a withdrawing attorney, the motion to withdraw of the withdrawing attorney must
state the substitute attorney’s name, mailing address, telephone number, fax number, and State Bar
identification number. See TEX. R. APP. P. 6.5(d). Essex has not complied with this rule.
Accordingly, the Court is unable to consider the motion to dismiss filed by Block until Essex has
filed a motion in compliance with Rule 6.5(d). This motion shall be filed within 5 days of the date
of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___May 3, 2022___